Exhibit 10.4

AMGEN INC. 2009

PERFORMANCE AWARD PROGRAM

(Effective March 3, 2009)

ARTICLE I

PURPOSE

The purpose of this document is to set forth the general terms and conditions
applicable to the Amgen Inc. 2009 Performance Award Program (the “Program”)
established by the Compensation and Management Development Committee of the
Board of Directors of Amgen Inc. (the “Company”) pursuant to, and in
implementation of, Articles 5 and 9 of the Company’s 2009 Equity Incentive Plan
(the “2009 Plan”). The Program is intended to carry out the purposes of the 2009
Plan and provide a means to reinforce objectives for sustained long-term
performance and value creation by awarding selected key employees of the Company
with payments in Company stock based on the level of achievement of
pre-established performance goals during performance periods through the award
of Performance Awards pursuant to Articles 5 and 9 of the 2009 Plan, subject to
the restrictions and other provisions of the Program and the 2009 Plan.

ARTICLE II

DEFINITIONS

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings assigned to such terms in the 2009 Plan.

“Award” shall mean the earned Performance Units payable in Common Stock under
the Program for a Performance Period.

“Board” shall mean the Board of Directors of the Company.

“Change of Control” shall mean the occurrence of any of the following:

(i) the acquisition (other than from the Company) by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(excluding, for this purpose, the Company or any of its Affiliates, or any
employee benefit plan of the Company or any of its Affiliates which acquires
beneficial ownership of voting securities of the Company), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either the then outstanding shares of Common
Stock or the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or

(ii) individuals who, as of April 2, 1991, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to April 2, 1991, whose
election, or nomination for



--------------------------------------------------------------------------------

election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the Directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
the Plan, considered as though such person were a member of the Incumbent Board;
or

(iii) the consummation by the Company of a reorganization, merger,
consolidation, (in each case, with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than fifty percent
(50%) of the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated company’s then outstanding
voting securities) or a liquidation or dissolution of the Company or of the sale
of all or substantially all of the assets of the Company; or

(iv) any other event which the Incumbent Board in its sole discretion determines
constitutes a Change of Control.

Notwithstanding anything herein or in any Award Agreement to the contrary, if a
Change of Control constitutes a payment event with respect to any Award that is
subject to United States income tax and which provides for a deferral of
compensation that is subject to Section 409A of the Code, the transaction or
event described in subsection (i), (ii), (iii) or (iv) must also constitute a
“change in control event,” as defined in Treasury Regulation §1.409A-3(i)(5), in
order to constitute a Change of Control for purposes of payment of such Award.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.

“Common Stock” shall mean the common stock, par value $0.0001 per share, of the
Company.

“Determination Date” shall have the meaning ascribed to it in Section 4.1.

“Participant” shall mean a key employee of the Company or an Affiliate who
participates in this Program pursuant to the provisions of Article III hereof.

“Performance Period” shall mean a period of time with respect to which
performance is measured as determined by the Committee. Performance Periods may
overlap.

“Performance Goals” shall have the meaning ascribed to it in Section 5.2.

“Performance Unit” shall mean a right granted to a Participant pursuant to the
Program to receive Common Stock, the payment of which is contingent upon
achieving the Performance Goals.

“Permanent and Total Disability” shall have the meaning ascribed to such term
under Section 22(e)(3) of the Code and with such permanent and total disability
being certified prior to termination of a Participant’s employment by (i) the
Social Security Administration, (ii) the

 

2



--------------------------------------------------------------------------------

comparable governmental authority applicable to an Affiliate of the Company,
(iii) such other body having the relevant decision-making power applicable to an
Affiliate of the Company, or (iv) an independent medical advisor appointed by
the Company in its sole discretion, as applicable, in any such case.

“Retirement-Eligible” shall mean when a Participant is at least sixty-five
(65) years of age, or when a Participant is at least fifty-five (55) years of
age and has been an employee of the Company and/or an Affiliate of the Company
for at least ten (10) consecutive years.

“Section 162(m) Participant” shall mean any Participant designated by the
Committee as a “covered employee” within the meaning of Section 162(m) of the
Code whose compensation for the fiscal year in which the Participant is so
designated or a future fiscal year may be subject to the limit on deductible
compensation imposed by Section 162(m) of the Code.

“Voluntary Retirement” shall mean voluntary termination of employment that is
not the result of Permanent and Total Disability.

ARTICLE III

PARTICIPATION

3.1 Participants. Participants for any Performance Period shall be those active
key employees of the Company or an Affiliate who are designated in writing as
eligible for participation by the Committee within the first ninety (90) days of
such Performance Period.

3.2 No Right to Participate. No Participant or other employee of the Company or
an Affiliate shall, at any time, have a right to participate in this Program for
any Performance Period, notwithstanding having previously participated in this
Program.

ARTICLE IV

ADMINISTRATION

4.1 Generally. The Committee shall establish the basis for payments under this
Program in relation to specified Performance Goals, as more fully described in
Article V hereof. With respect to the 162(m) Participants, the Committee shall
establish the basis for payments under this Program in relation to specified
Performance Goals within the first ninety (90) days of each Performance Period,
but in no event after 25 percent of the Performance Period has lapsed. Following
the end of each Performance Period, once all of the information necessary for
the Committee to determine the Company’s performance is made available to the
Committee, the Committee shall determine the amount of the Award payable to each
Participant; provided, however, that any such determination shall be made no
later than six months following the end of such Performance Period (the date of
such determination shall hereinafter be called the “Determination Date”). The
Committee shall have the power and authority granted it under Article 12 of the
2009 Plan, including, without limitation, the authority to construe and
interpret this Program, to prescribe, amend and rescind rules, regulations and
procedures relating to its

 

3



--------------------------------------------------------------------------------

administration and to make all other determinations necessary or advisable for
administration of this Program. Decisions of the Committee in accordance with
the authority granted hereby shall be conclusive and binding. Subject only to
compliance with the express provisions hereof, the Committee may act in its sole
and absolute discretion with respect to matters within its authority under this
Program.

4.2 Provisions Applicable to Section 162(m) Participants. Subject to the sole
discretion of the Committee, any Awards paid hereunder to a Section 162(m)
Participant shall satisfy and shall be interpreted in a manner that satisfies
any applicable requirements as “qualified performance-based compensation” within
the meaning of Section 162(m) of the Code and any provisions, application or
interpretation of the Program or the 2009 Plan that is inconsistent with this
intent shall be disregarded. To the extent that any Award (i) is deemed to
constitute “nonqualified deferred compensation” (within the meaning of Code
Section 409A) and (ii) would nevertheless be subject to the deduction
limitations imposed by Section 162(m) of the Code in the year in which such
Award would otherwise be paid under this Program, the payment of such Award may,
in the Committee’s discretion, be delayed until the earlier of (A) the first
year in which such Award would not be subject to the deduction limitations
imposed by Section 162(m) or (B) such time as the Participant ceases to be a
“service provider” to the Company (within the meaning of Section 409A of the
Code).

4.3 Provisions Applicable to Participants in Foreign Jurisdictions.
Notwithstanding any provision of the Program to the contrary, in order to comply
with the laws in other countries in which the Company and its Affiliates operate
or have employees, the Committee, in its sole discretion, shall have the power
and authority to:

(i) modify the terms and conditions of any award of Performance Units granted to
employees outside the United States to comply with applicable foreign laws;

(ii) condition the effectiveness of any award of Performance Units upon approval
or compliance with any applicable foreign laws, regulations, rules or local
governmental regulatory exemption or approvals;

(iii) provide for payment of any Award in cash or Common Stock, at the Company’s
election, to the extent necessary to comply with applicable foreign laws; and

(iv) take any other action, before or after an award of Performance Units is
made, that it deems advisable to obtain approval or comply with any necessary
local governmental regulatory exemptions or approvals.

Notwithstanding the foregoing, the Committee may not take any actions hereunder,
and no award of Performance Units shall be granted, that would violate the
Securities Act, the Exchange Act, the Code, or any other securities or tax or
other applicable law or regulation.

 

4



--------------------------------------------------------------------------------

ARTICLE V

AWARD DETERMINATIONS

5.1 Award of Performance Units. The Committee shall determine the number of
Performance Units (rounded down to the nearest whole number) to be awarded under
this Program to each Participant with respect to such Performance Period. With
respect to the Section 162(m) Participants, the Committee shall determine the
number of Performance Units (rounded down to the nearest whole number) to be
awarded under this Program to each Section 162(m) Participant with respect to
such Performance Period within the first ninety (90) days of such Performance
Period, but in no event after 25 percent of the Performance Period has elapsed.
Performance Units granted under the Program shall constitute Performance Awards
under Article 9 of the 2009 Plan.

5.2 Performance Requirements. The Committee shall approve the performance goals
(collectively, the “Performance Goals”) with respect to any of the business
criteria permitted under the 2009 Plan, each subject to such adjustments as the
Committee may specify in writing at such time, and shall establish a formula,
standard or schedule which aligns the level of achievement of the Performance
Goals with the earned Performance Units.

With respect to the Section 162(m) Participants, the Committee shall approve the
Performance Goals within the first ninety (90) days of such the Performance
Period, but in no event after 25 percent of the Performance Period has elapsed,
and the Performance Goals may not be changed during the Performance Period, but
the thresholds, targets and multiplier measures of the Performance Goals shall
be subject to such adjustments as the Committee may specify in writing within
the first ninety (90) days of the Performance Period, but in no event after 25
percent of the Performance Period has elapsed.

ARTICLE VI

PAYMENT OF AWARDS

6.1 Form and Timing of Payment. Except as set forth in Section 8.1 below, no
Award payable pursuant to this Program shall be paid unless and until the
Committee certifies, in writing, the extent to which the Performance Goals have
been achieved and the corresponding number of Performance Units earned. The
specified payment date applicable to such Awards shall be the year immediately
following the tax year including the end of the Performance Period. Shares of
Common Stock issued in respect of an Award shall be deemed to be issued in
consideration for future services to be rendered or past services actually
rendered to the Company or for its benefit, by the Participant, which the
Committee deems to have a value at least equal to the aggregate par value
thereof.

6.2 Tax Withholding. Regardless of any action the Company or its Affiliate takes
with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
items related to participation in the Program and legally applicable to the
Participant (“Tax Obligations”), the Participant acknowledges that the ultimate
liability for all Tax Obligations is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company and/or
its Affiliate. The Participant further acknowledges that the Company and/or its
Affiliate (i) make no representations or

 

5



--------------------------------------------------------------------------------

undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Performance Units, including the grant of the Performance
Units, the vesting of Performance Units, the conversion of the Performance Units
into shares or the receipt of an equivalent cash payment, the subsequent sale of
any shares acquired at vesting and the receipt of any dividends; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Performance Units to reduce or eliminate the Participant’s
liability for Tax Obligations or achieve any particular tax result. Furthermore,
if the Participant becomes subject to tax in more than one jurisdiction between
the Grant Date and the date of any relevant taxable event, the Participant
acknowledges that the Company and/or its Affiliate may be required to withhold
or account for Tax Obligations in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Participant shall pay, or make adequate arrangements satisfactory to the Company
or to its Affiliate (in their sole discretion) to satisfy all Tax Obligations.
In this regard, the Participant authorizes the Company and/or its Affiliate or
their respective agents, at their discretion, to satisfy all applicable Tax
Obligations by one or a combination of the following:

(a) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or its Affiliate; or

(b) withholding from proceeds of the sale of shares of Common Stock acquired
upon vesting or payment of the Performance Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); or

(c) withholding in shares of Common Stock to be issued upon vesting or payment
of the Performance Units, provided that the Company and its Affiliate shall only
withhold an amount of shares of Common Stock with a fair market value equal to
the Tax Obligations.

To avoid adverse accounting treatment, the Company may withhold or account for
Tax Obligations not to exceed the applicable minimum statutory withholding rates
or other applicable withholding rates. If the Tax Obligations are satisfied by
withholding in shares of Common Stock, for tax purposes, the Participant is
deemed to have been issued the full number of shares of Common Stock subject to
the vested Performance Units, notwithstanding that a number of the shares of
Common Stock is held back solely for the purpose of paying the Tax Obligations
due as a result of any aspect of the Participant’s participation in the Program
(any shares of Common Stock withheld by the Company hereunder shall not be
deemed to have been issued by the Company for any purpose under the Program and
shall remain available for issuance thereunder).

Finally, the Participant shall pay to the Company or its Affiliate any amount of
Tax Obligations that the Company or its Affiliate may be required to withhold or
account for as a result of the Participant’s participation in the Program that
cannot be satisfied by the means previously described. The Participant agrees to
take any further actions and execute any additional documents as may be
necessary to effectuate the provisions of this Section 6.2. Notwithstanding
Section 6.1 above, the Company may refuse to issue or deliver the shares or the
proceeds of the sale of shares of Common Stock if the Participant fails to
comply with its obligations in connection with the Tax Obligations.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

TERMINATION OF EMPLOYMENT

7.1 Termination of Employment During Performance Period.

(a) In the event that a Participant’s employment with the Company or an
Affiliate is terminated prior to the last business day of a Performance Period
by reason of such Participant’s Voluntary Retirement and such Participant is
Retirement-Eligible on the date of such termination, the full or prorated amount
of such Participant’s Award, if any, applicable to such Performance Period shall
be paid in accordance with the provisions of Article VI above, provided, that if
(i) amounts payable under this Program are deemed to constitute “nonqualified
deferred compensation,” and (ii) a Participant is deemed to be a “specified
employee” (within the meaning of Code Section 409A), then amounts payable under
this Program shall not be paid until the later of (A) the payment date described
in Article VI above, or (B) the date that is six months after the date of
termination (or the date on which such Participant dies, if earlier), to the
extent required by Code Section 409A. For purposes of the foregoing, the amount
of the Participant’s Award (rounded down to the nearest whole number) shall be
determined based on the Company’s performance as compared to the Performance
Goals for such Performance Period and (i) if the Award was granted with respect
to a Performance Period commencing in a calendar year prior to the calendar year
in which such Voluntary Retirement occurs, the full amount of the Award is
payable, and (ii) if the Award was granted with respect to the Performance
Period commencing in the calendar year in which such Voluntary Retirement
occurs, the Award otherwise payable is multiplied by a fraction (rounded to two
decimal places), the numerator of which is the number of complete months of
employment during the Performance Period, and the denominator of which is twelve
(12); provided however, that prior to termination of a Participant’s employment
with the Company or an Affiliate, such Participant signs a general release in a
form provided by the Company.

(b) In the event that a Participant’s employment with the Company or an
Affiliate is terminated prior to the last business day of a Performance Period
by reason of such Participant’s death or Permanent and Total Disability, the
full or prorated amount of such Participant’s Award, if any, applicable to such
Performance Period shall be paid in accordance with the provisions of Article VI
above, provided, that if (i) a Participant’s employment terminates due to
Permanent and Total Disability, (ii) amounts payable under this Program are
deemed to constitute “nonqualified deferred compensation,” and (iii) the
Participant is deemed to be a “specified employee” (within the meaning of Code
Section 409A), then amounts payable under this Program shall not be paid until
the later of (A) the payment date described in Article VI above, or (B) the date
that is six months after the date of termination (or the date on which such
Participant dies, if earlier), to the extent required by Code Section 409A. For
purposes of the foregoing, the amount of the Participant’s Award (rounded down
to the nearest whole number) shall be determined based on the Company’s
performance as compared to the Performance Goals for such Performance Period and
(i) if the Award was granted with respect to

 

7



--------------------------------------------------------------------------------

a Performance Period commencing in a calendar year prior to the calendar year in
which such termination occurs, the full amount of the Award is payable, and
(ii) if the Award was granted with respect to the Performance Period commencing
in the calendar year in which such termination occurs, the Award otherwise
payable is multiplied by a fraction (rounded to two decimal places), the
numerator of which is the number of complete months of employment during the
Performance Period, and the denominator of which is twelve (12). Notwithstanding
the foregoing, a Participant shall not be entitled to such full or prorated
amount of such Participant’s Award unless prior to a Participant’s termination
of employment due to such Participant’s Permanent and Total Disability, such
Participant signs a general release in a form provided by the Company.

(c) In the event that a Participant’s employment with the Company or an
Affiliate is terminated prior to the last business day of a Performance Period
for any reason other than as specified in Sections 7.1(a) and (b) above, all of
such Participant’s rights to an Award for such Performance Period shall be
forfeited, unless the Committee approves, based upon the recommendation of the
Company’s Chief Executive Officer which are based on valid business reasons, the
payment of a prorated amount of the Participant’s Award, if any, applicable to
such Performance Period shall be paid in accordance with the provisions of
Article VI above. For purposes of the foregoing, the amount of the Participant’s
Award (rounded down to the nearest whole number) shall be determined based on
the Company’s performance as compared to the Performance Goals for such
Performance Period and the Award otherwise payable is multiplied by a fraction
(rounded to two decimal places), the numerator of which is the number of
complete months of employment during the Performance Period, and the denominator
of which is the number of months in the Performance Period; provided however,
that prior to termination of a Participant’s employment with the Company or an
Affiliate, such Participant signs a general release in a form provided by the
Company.

7.2 Termination of Employment After End of Performance Period. In the event that
a Participant’s employment with the Company or an Affiliate is terminated on or
after the last business day of the applicable Performance Period but prior to
the Determination Date for any reason, the amount of any Award applicable to
such Performance Period shall be paid to the Participant in accordance with the
provisions of Article VI above.

ARTICLE VIII

CHANGE OF CONTROL

8.1 Change of Control During Performance Period.

(a) Notwithstanding anything to the contrary in the Program, in the event of a
Change of Control that occurs during the first fiscal year of a Performance
Period that began prior to January 1, 2008, such Performance Period shall be
shortened and shall terminate as of the last business day of the last completed
fiscal quarter preceding the date of such Change of Control and each Participant
employed by the Company immediately prior to such Change of Control shall be
entitled to a payment equal to the amount of the Participant’s Award (rounded
down to the nearest whole number) he or she would have received for such
shortened Performance Period using the assumption that the target levels with
respect to the Company’s

 

8



--------------------------------------------------------------------------------

Revenue CAGR and EPS CAGR of the Performance Goals have been satisfied. Any such
payment shall be made as soon as practicable following such Change of Control
(provided, that the Company may elect, in its sole discretion, to make any such
payments in a manner that will not subject the payments to penalties under Code
Section 409A) and, in the Committee’s sole discretion, may be paid in cash.

(b) Notwithstanding anything to the contrary in the Program, in the event of a
Change of Control that occurs during the second or third fiscal year of a
Performance Period that began prior to January 1, 2008, such Performance Period
shall be shortened and shall terminate as of the last business day of the last
completed fiscal quarter preceding the date of such Change of Control and each
Participant employed by the Company immediately prior to such Change of Control
shall be entitled to a payment equal to the greater of (i) the amount of the
Participant’s Award (rounded down to the nearest whole number) he or she would
have received for such shortened Performance Period using the assumption that
the targets levels with respect to the Company’s Revenue CAGR and EPS CAGR of
the Performance Goals have been satisfied, or (ii) the amount of the
Participant’s Award (rounded down to the nearest whole number) he or she would
have been entitled to receive for such shortened Performance Period, determined
based on the Company’s performance as determined by the Amgen Revenue CAGR and
Amgen EPS CAGR and comparative performance as determined by the Peer Group
Revenue CAGR and Peer Group EPS CAGR (for the 2006-2008 Performance Period) or
the Company’s performance as determined by the Amgen Revenue CAGR and Amgen EPS
CAGR and Total Stockholder Return (for the 2007-2009 Performance Period) for
such shortened Performance Period. Any such payment shall be made as soon as
practicable following such Change of Control (provided, that the Company may
elect, in its sole discretion, to make any such payments in a manner that will
not subject the payments to penalties under Code Section 409A) and, in the
Committee’s sole discretion, may be paid in cash.

(c) Notwithstanding anything to the contrary in the Program, for Performance
Periods beginning on or after January 1, 2008, the Committee shall set forth the
terms of any Award payable in the event of Change of Control that occurs during
a Performance Period in the Performance Goals.

(d) For purposes of this Section 8.1, the following terms shall have the
meanings set forth in the Performance Goals for the relevant Performance Period:
“Revenue CAGR,” “EPS CAGR,” “Amgen Revenue CAGR,” “Amgen EPS CAGR,” “Peer Group
Revenue CAGR,” “Peer Group EPS CAGR” and “Total Stockholder Return.”

8.2 Change of Control After End of Performance Period. Notwithstanding anything
to the contrary in the Program, in the event of a Change of Control that occurs
after the end of the applicable Performance Period but prior to the
Determination Date, the amount of any Award applicable to such Performance
Period shall be paid to the Participant in accordance with the provisions of
Article VI above.

 

9



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Plan. The Program is subject to all the provisions of the 2009 Plan and its
provisions are hereby made a part of the Program, including without limitation
the provisions of Articles 5 and 9 thereof (relating to Performance-Based
Compensation and Performance Awards) and Section 13.2 thereof (relating to
adjustments upon changes in the Common Stock), and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the 2009 Plan. In the event of any
conflict between the provisions of the Program and those of the 2009 Plan, the
provisions of the 2009 Plan shall control. Notwithstanding any provision of the
Program to the contrary, any earned Performance Units paid in cash rather than
shares of Common Stock shall not be deemed to have been issued by the Company
for any purpose under the 2009 Plan.

9.2 Amendment and Termination. Notwithstanding anything herein to the contrary,
the Committee may, at any time, terminate, modify or suspend this Program;
provided, however, that, without the prior consent of the Participants affected,
no such action may adversely affect any rights or obligations with respect to
any Awards theretofore earned but unpaid for a completed Performance Period,
whether or not the amounts of such Awards have been computed and whether or not
such Awards are then payable. Notwithstanding the forgoing, at any time the
Committee determines that the Performance Units may be subject to Section 409A
of the Code, the Committee shall have the right, in its sole discretion, and
without a Participant’s prior consent to amend the Program as it may determine
is necessary or desirable either for the Performance Units to be exempt from the
application of Section 409A or to satisfy the requirements of Section 409A,
including by adding conditions with respect to the vesting and/or the payment of
the Performance Units, provided that no such amendment may change the Program’s
“performance goals,” within the meaning of Section 162(m) of the Code, with
respect to any person who is a “covered employee,” within the meaning of Section
162(m) of the Code.

9.3 No Contract for Employment. Nothing contained in this Program or in any
document related to this Program or to any Award shall confer upon any
Participant any right to continue as an employee or in the employ of the Company
or an Affiliate or constitute any contract or agreement of employment for a
specific term or interfere in any way with the right of the Company or an
Affiliate to reduce such person’s compensation, to change the position held by
such person or to terminate the employment of such person, with or without
cause.

9.4 Nontransferability. No benefit payable under, or interest in, this Program
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge and any such attempted action shall be
void and no such benefit or interest shall be, in any manner, liable for, or
subject to, debts, contracts, liabilities or torts of any Participant or
beneficiary; provided, however, that, nothing in this Section 9.4 shall prevent
transfer (i) by will, or (ii) by applicable laws of descent and distribution.

 

10



--------------------------------------------------------------------------------

9.5 Compensation Subject to Recovery. The Awards under this Program and all
compensation payable with respect to them shall be subject to recovery by the
Company pursuant to any and all of the Company’s policies with respect to the
recovery of compensation, as they shall be in effect and may be amended from
time to time, to the maximum extent permitted by applicable law.

9.6 Nature of Program. No Participant, beneficiary or other person shall have
any right, title or interest in any fund or in any specific asset of the Company
or any Affiliate by reason of any award hereunder. There shall be no funding of
any benefits which may become payable hereunder. Nothing contained in this
Program (or in any document related thereto), nor the creation or adoption of
this Program, nor any action taken pursuant to the provisions of this Program
shall create, or be construed to create, a trust of any kind or a fiduciary
relationship between the Company or an Affiliate and any Participant,
beneficiary or other person. To the extent that a Participant, beneficiary or
other person acquires a right to receive payment with respect to an Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Company or other employing entity, as applicable. All
amounts payable under this Program shall be paid from the general assets of the
Company or employing entity, as applicable, and no special or separate fund or
deposit shall be established and no segregation of assets shall be made to
assure payment of such amounts. Nothing in this Program shall be deemed to give
any employee any right to participate in this Program except in accordance
herewith.

9.7 Governing Law. This Program shall be construed in accordance with the laws
of the State of Delaware, without giving effect to the principles of conflicts
of law thereof.

 

11